Citation Nr: 0030838	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  95-28 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
District of Columbia



THE ISSUE

Entitlement to an effective date earlier than May 27, 1992, 
for the grant of a total disability rating for compensation 
purposes due to individual unemployability.



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran's discharge documents show he served on active 
duty from April 1978 to May 1992.  He had approximately 21 
years and 7 months of total active service.

This appeal arises from a rating decision of March 1994 from 
the Washington, D.C., Regional Office (RO).  That decision 
granted the veteran a total disability rating for 
compensation purposes due to individual unemployability, 
effective from May 27, 1992.  The veteran submitted a notice 
of disagreement (NOD) with regard to the effective date of 
the total disability rating.  The date of receipt of the NOD 
is not shown, however, it was dated in January 1995 by the 
veteran.  The statement of the case (SOC) was issued on March 
22, 1995, less than one year after the March 1994 decision.  
Therefore, the NOD is considered to have been timely filed.

Following issuance of the SOC, a written statement was 
received from the veteran on May 9, 1995.  This statement 
does not provide an allegation of error of fact or law as to 
the issue being appealed.  See 38 U.S.C.A. § 7105(c)(3) (West 
1991); 38 C.F.R. § 20.202 (2000).  However, the statement 
does expressly refer to the March 1995 statement of the case 
as its subject.  Accordingly, the Board of Veterans' Appeals 
(Board), construing the veteran's statement in a very liberal 
manner, will accept the statement as a timely substantive 
appeal with regard to the issue on appeal.

FINDINGS OF FACT

1.  The veteran retired from active military service on May 
26, 1992.

2.  An informal claim for benefits was received on June 9, 
1992.

3.  An application for benefits was received on August 25, 
1992.  

4.  In due course, the veteran was granted a total disability 
rating for compensation purposes due to individual 
unemployability, effective from May 27, 1992.

CONCLUSION OF LAW

There is no basis for entitlement to an effective date 
earlier than May 27, 1992, for the grant of a total 
disability rating for compensation purposes due to individual 
unemployability.  38 U.S.C.A. §§ 5101(a), 5110(b)(1), 5304(c) 
(West 1991); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.400(b)(2)(i), 
3.700(a)(1)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's DD-214 (Certificate of Release or Discharge 
from Active Duty) shows that the veteran left active service 
with the U.S. Air Force, via retirement, on May 26, 1992.  

A Veteran's Application for Compensation or Pension at 
Separation from Service (VA Form 21-526e) was received by the 
RO on June 9, 1992.  The form notes the veteran indicated he 
signed the document on February 8, 1992.

A July 1992 letter to the veteran indicates that the VA Form 
21-526e could not be accepted as a formal claim, since it was 
an obsolete form, but it was being accepted as an informal 
claim.  The letter notes that a copy of the application 
submitted by the veteran on February 2, 1992 [sic], was 
enclosed.

A Veteran's Application for Compensation or Pension (VA Form 
21-526) was received on August 25, 1992.  

A March 1994 rating decision granted entitlement to a total 
disability rating due to individual unemployability, 
effective from May 27, 1992.


Analysis

Initially, the Board finds that in this case the issue of 
entitlement to an earlier effective date is a matter in which 
the law, as opposed to the evidence, is dispositive of the 
issue.  In cases such as this case, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the Department of Veterans 
Affairs (VA).  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. 
§ 3.151(a) (2000).

A communication or action, indicating an intent to apply for 
benefits from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  The informal claim must 
identify the benefit sought.  If a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

The effective date of service-connected disability 
compensation is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i).

Compensation on account of the veteran's own service will not 
be paid for any period for which he or she receives active 
service pay.  38 U.S.C.A. § 5304(c) (West 1991); 38 C.F.R. 
§ 3.700(a)(1)(i).  See, e.g., Waterhouse v. Principi, 
3 Vet.App. 473, 474 (1992).



In his notice of disagreement, the veteran indicated that the 
date of his claim for a total disability rating should be 
February 2, 1992.  This is apparently based upon a July 1992 
letter from the RO to the veteran which had indicated to him 
that the application submitted on February 2, 1992, was 
obsolete.  The Board is unable to discern the origin of the 
February 2, 1992, date to which the RO's letter referred; it 
appears most likely that the date is an erroneous reference 
to the VA Form 21-526e which the veteran executed on February 
8, 1992.  However, the date governing the effective date of a 
claim is the date of receipt of the claim.  The obsolete 
application form that was accepted as an informal claim was 
received on June 9, 1992.  Since a completed application was 
received in August 1992 and was accepted as a claim, the 
correct date of the veteran's claim for benefits is June 9, 
1992.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. 
§§ 3.151(a), 3.155(a).

The veteran retired from service on May 26, 1992.  As noted 
above, the date of the veteran's claim for benefits is June 
9, 1992.  This is within one year after his separation from 
active service.  Accordingly, the effective date of his award 
of service-connected disability compensation is May 27, 1992, 
the day following his discharge from service.  This is 
consistent with the effective date assigned by the RO for the 
veteran's total disability rating due to individual 
unemployability.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As noted, the veteran has asserted that the effective date of 
his total disability rating due to individual unemployability 
should be in February 1992.  However, the veteran was serving 
on active duty until his retirement on May 26, 1992.  He is 
prohibited from receiving disability compensation from VA for 
any period of time for which he was in receipt of active 
service pay.  Since the veteran was entitled to receive 
active service pay until his retirement on May 26, 1992, he 
is not entitled to receive VA compensation prior to May 27, 
1992.  38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.700(a)(1)(i).



Based on the above, the veteran is not entitled to an 
effective date earlier than May 27, 1992, for the grant of a 
total disability rating for compensation purposes due to 
individual unemployability.  38 U.S.C.A. §§ 5101(a), 
5110(b)(1), 5304(c) (West 1991); 38 C.F.R. §§ 3.151(a), 
3.155(a), 3.400(b)(2)(i), 3.700(a)(1)(i).


ORDER

Entitlement to an effective date earlier than May 27, 1992, 
for the grant of a total disability rating for compensation 
purposes due to individual unemployability is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

